Title: From Thomas Jefferson to Granville Smith, 11 February 1781
From: Jefferson, Thomas
To: Smith, Granville



Sir
Richmond Febry. 11th. 1781.

Forty slaves will be wanting two months to execute a defensive work at Hood’s: You will therefore go out yourself immediately and endeavour to hire them. Apply in the first instance to those persons who having houses on the river above that place are more immediately interested in it’s defence. I have been told that Mr. Carter, Colo. Ricd. Randolph and Mr. Bowler Cooke particularly have offered to furnish a number of Hands. It is labourers only that we want to that amount, for which if good and in proportion for those which are indifferent, the worth of ten pounds payable a day in paper money according to the last valuation of the Grand Jury preceding the payment shall be allowed. Besides these you are desired to engage one master Bricklayer and three assistants. The Labourers must be at Hoods on Monday the 19th. inst., the Bricklayers when called for.

T.J.

